DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the Abstract includes two paragraphs and is not in narrative form (The first claim is used as the Abstract).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 6 in line 2 includes “a cruise average pressure ratio of between 1.3 and 1.42.” It is believed to be in error for - - a cruise average stage pressure ratio of between 1.3 and 1.42. - - 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasel (US 2018/0230912).
Regarding claim 1, Hasel teaches a gas turbine engine (Figs. 1-3) comprising: a high pressure turbine (30); a low pressure turbine (34); a high pressure compressor (22) coupled to the high pressure turbine by a high pressure shaft (38)(¶115); a propulsor (14) and a low pressure compressor (18) coupled to the low pressure turbine (34) via a low pressure shaft (42) and a reduction gearbox (52); wherein the low pressure compressor consists of four or five compressor stages (¶25, ¶37, 4 stages); the high pressure compressor consists of eight or nine compressor stages (¶47, 9 stages); the low pressure turbine comprises four or more stages (¶50, 4 stages); and the high pressure compressor and low pressure compressor together define a core overall pressure ratio of greater than 36:1 (¶83, equal to 50).
Regarding claim 7, Hasel teaches the invention as claimed and discussed above and Hasel further teaches the high pressure turbine consists of two or fewer stages (¶11, two stages).
Regarding claim 8, Hasel teaches the invention as claimed and discussed above and Hasel further teaches the low pressure turbine consists of four stages (¶50).
Regarding claim 9, Hasel teaches the invention as claimed and discussed above and Hasel further teaches the reduction gearbox comprises a star gearbox (¶119).
Regarding claim 11, Hasel teaches the invention as claimed and discussed above and Hasel further teaches the low pressure compressor is positioned axially upstream of the high pressure compressor (Fig. 1).
Regarding claim 12, Hasel teaches the invention as claimed and discussed above and Hasel further teaches the propulsor is in the form of an open rotor, or a ducted fan (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasel (US 2018/0230912).
Regarding claim 2, Hasel teaches the invention as claimed and discussed above for claim 1. Hasel further teaches the core overall pressure ratio is greater than 35 and less than 80 (¶142). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Hasel have a core overall pressure ratio 
Hasel teaches the invention as discussed so far but doesn’t teach the core overall pressure ratio is between 36:1 and 60:1. 
In the case where the claimed ranges, in this case the core overall pressure ratio is between 36:1 and 60:1, "overlap or lie inside ranges disclosed by the prior art," in this case between 35 and 80, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Regarding claim 10, Hasel teaches the invention as claimed and discussed above for claim 1. Hasel further teaches the gear reduction ratio is greater than 2.6 and less than 3.5 (¶119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Hasel have the gear reduction ratio is greater than 2.6 and less than 3.5, as taught by Hasel, in order to order to allow the fan and low speed shaft to operate at their optimum speeds.
Hasel teaches the invention as discussed so far but doesn’t teach the reduction gearbox defines a reduction ratio of approximately 3. 
In the case where the claimed ranges, in this case a reduction ratio of approximately 3, "overlap or lie inside ranges disclosed by the prior art," in this case between 2.6 and 3.5, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Claims 3-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasel (US 2018/0230912) in view of Pointon (US 2019/0048826).

Hasel doesn’t specifically teach values of the overall pressure ratio at cruise, such as the low pressure compressor defines a cruise average stage pressure ratio of between 1.24:1 and 1.35:1 (claim 3), the low pressure compressor defines a cruise pressure ratio of between 2.3 and 4.5 (claim 4), the high pressure compressor defines a cruise pressure ratio of between 8:1 and 18:1 (claim 5), the high pressure compressor defines a cruise average stage pressure ratio of between 1.3 and 1.42 (claim 6) and at cruise conditions, operating the low and high pressure compressors to provide a pressure ratio of greater than 36:1 (claim 14).  
Pointon teaches a geared turbofan engine (Fig. 1) with a cruise pressure ratio of 40 (¶30). The high cruise pressure ratio provides increases thermodynamic efficiency and decreases fuel burn.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Hasel have a cruise pressure ratio of 40, as taught by Pointon, in order to order to decrease fuel consumption at cruise.
Hasel teaches a pressure split ratio between the low pressure compressor and the high compressor pressure that is about 0.25. Thus, Hasel in view of Pointon teaches a low pressure compressor ratio at cruise of about 3.16 and a high pressure ratio at cruise of 12.66 (3.16/12.66=.25 and 3.16x12.66=40). Further, Hasel in view of Pointon teaches the low pressure compressor defines a cruise average stage pressure ratio is 1.33 (4 stages as taught by Hasel) and 
Regarding claim 3, Hasel in view of Pointon teaches the low pressure compressor defines a cruise average stage pressure ratio of between 1.24:1 and 1.35:1 (1.33, as discussed above).
Regarding claim 4, Hasel in view of Pointon teaches the low pressure compressor defines a cruise pressure ratio of between 2.3 and 4.5 (3.16, as discussed above).
Regarding claim 5, Hasel in view of Pointon teaches the high pressure compressor defines a cruise pressure ratio of between 8:1 and 18:1 (12.66, as discussed above).
Regarding claim 6, Hasel in view of Pointon teaches the high pressure compressor defines a cruise average stage pressure ratio of between 1.3 and 1.42 (1.33, as discussed above).
Regarding claim 14, Hasel in view of Pointon teaches at cruise conditions, operating the low and high pressure compressors to provide a pressure ratio of greater than 36:1 (40, as discussed above).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasel (US Publication 2018/0230912 in view Keenan (US 20180058246). 
Hasel teaches the invention as claimed and discussed above for claim 1. 
Hasel doesn’t teach the compressor or turbine stator vanes are variable stator vanes.
Keenan teaches variable stator vanes in a gas turbine engine (¶15). Variable stator vanes permit the angle of incidence of the exiting air onto the rotor blades to be corrected to angles which the rotor blades can tolerate without flow separation (¶6). The use of variable stator vanes permits the angle of one or more rows of stator vanes in a compressor to be adjusted, while the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Hasel have each compressor and/or turbine stage comprise a row of rotor blades and a row of stator vanes, which are a variable stator vanes, as taught by Keenan, in order to order to prevent flow separation while the engine is operated at different speeds.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	
Lufthansa Training Manual for the A319 / A320 / A321 teaches CFM56 engine configurations having the same number of low pressure compressor stages, high pressure compressor stages, low pressure turbine stages and high pressure turbine stages as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.P.O./Examiner, Art Unit 3741        

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741